Case 1:18-cv-00681-RJL Document 67-2 Filed 07/09/19 Page 1 of 6




                Exhibit B
                      Case 1:18-cv-00681-RJL Document 67-2 Filed 07/09/19 Page 2 of 6
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                       __________ District of __________
                       Edward Butowsky
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No. 4:19-cv-0180-ALM-KPJ
                                                                              )
                    Michael Gottlieb, et al.                                  )
                              Defendant                                       )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:                                                              Custodian of Records
                                                             Federal Bureau of Investigation
                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: The items and things described in the attached addendum.



 Place: 4965 Preston Park Boulevard                                                     Date and Time:
          Suite 100                                                                                         08/08/2019 10:00 am
          Plano, TX 75093

        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        07/02/2019

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                      /s/ Ty Clevenger
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party) Edward Butowsky
                                                                        , who issues or requests this subpoena, are:
Ty Clevenger / P.O. Box 20753, Brooklyn, NY 11202 / tyclevenger@yahoo.com / 979-985-5289

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                      Case 1:18-cv-00681-RJL Document 67-2 Filed 07/09/19 Page 3 of 6
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 4:19-cv-0180-ALM-KPJ

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                       Case 1:18-cv-00681-RJL Document 67-2 Filed 07/09/19 Page 4 of 6
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
           Case 1:18-cv-00681-RJL Document 67-2 Filed 07/09/19 Page 5 of 6



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION


Edward Butowsky, in his personal and
professional capacities,

      Plaintiff,

v.                                                   Case No. 4:19-cv-180

Michael Gottlieb, et al.,

     Defendants


                                 SUBPOENA ADDENDUM

       The Plaintiff's subpoena commands the production of the following items, and the
Plaintiff requests that any such production occur electronically either via email to
Plaintiff's Counsel at tyclevenger@yahoo.com or by mailing an electronic storage device
to Plaintiff's Counsel at P.O. Box 20753, Brooklyn, NY 11202:

     1. Produce all data downloaded from all electronic devices that belonged to Seth
        Conrad Rich (born on or about January 3, 1989) as well as all data, documents,
        records or communications indicating how the devices were obtained and who was
        responsible for downloading the information.

     2. Produce all data, documents, communications, records or other evidence indicating
        whether Seth Conrad Rich (hereinafter “Seth Rich”), his brother Aaron Rich, or
        any other person or persons were involved in transferring data from the
        Democratic National Committee to Wikileaks, either directly or through
        intermediaries.

     3.    Produce all documents, communications, records or other evidence reflecting
          orders or directions (whether formal or informal) for the handling of any evidence
          pertaining to Seth Rich's or Aaron Rich's involvement in transferring data from the
          Democratic National Committee to Wikileaks.

     4. Produce all documents, records, or communications exchanged with any other
        government agencies (or representatives of such agencies) since July 10, 2016
        regarding (1) Seth Rich's murder or (2) Seth Rich's or Aaron Rich's involvement in


                                              -1-
    Case 1:18-cv-00681-RJL Document 67-2 Filed 07/09/19 Page 6 of 6



   transferring data from the Democratic National Committee to Wikileaks.

5. Produce all recordings, transcripts, or notes (e.g., FD-302 forms) reflecting any
   interviews of Aaron Rich or any other witness regarding (1) the death of Seth Rich
   or (2) the transfer of data from the Democratic National Committee to Wikileaks.

6. In an August 13, 2018 letter from Assistant U.S. Attorney Kathleen Mahoney
   (EDNY) to Ty Clevenger pertaining to Ty Clevenger v. U.S. Department of
   Justice, et al., Case No. 18-CV-01568 (EDNY), Ms. Mahoney wrote that she had
   conferred with the FBI (her client) regarding whether it assisted the Seth Rich
   investigation:
          I subsequently ascertained from the FBI that as part of the search that it
          conducted in response to your FOIA request, the Washington, D.C. Field
          Office was contacted. They responded that they did not open a case or
          assist in the investigation and have no records.
   In an August 22, 2018 letter from Assistant U.S. Attorney Kathleen Mahoney
   (EDNY) to Magistrate Judge Lois Bloom in the same case, Ms. Mahoney wrote as
   follows:
          Plaintiff then inquired by email on August 16, whether the FBI had
          searched for records with the Computer Analysis and Response Team
          (“CART”). On August 20, the undersigned responded by email that the FBI
          had advised that it did not reach out to CART because the FBI had not
          assisted in the investigation (the D.C. police declined the FBI’s assistance)
          but that the searches that the FBI did conduct would have located any
          CART records.
   Produce all records, documents, data, or communications (e.g., text messages or
   telephone records) identifying the person or persons who offered FBI assistance
   and the person or persons who declined it on behalf of the D.C. police. Also
   produce the full contents of any such communications wherein the offer of
   assistance was made or rejected.

7. Produce all data, documents, records or communications obtained by the FBI's
   Computer Analysis and Response Team (“CART”) regarding Seth Rich and/or
   Aaron Rich.

8. Produce all data, documents or records (including texts or emails) that reflect any
   meetings or communications from July 10, 2016 until July 10, 2017 between
   former FBI Deputy Director Andrew McCabe and any and all of the following: (1)
   Seymour Myron "Sy" Hersh (born on or about April 8, 1937); (2) Washington,
   D.C. Mayor Muriel Bowser; and/or (3) former Democratic National Committee
   Interim Chairwoman Donna Brazile.




                                       -2-
